Merwin, J.:
It is contended by the defendant that the order or recommendation of the Board of Railroad Commissioners cannot be enforced under the present law any more than it could under the prior law which was under consideration in the case of People v. N. Y. L. E. & W. R. R. Co. (104 N. Y. 58). It was there said that under the General Railroad Act there was no obligation upon railroad corporations to construct depot buildings for the accommodation of passengers or freight, and 'that the statute from which the Board of Railroad Commissioners derived its authority (Chap. 353, Laws of 1882) did not give to it or to any court any power to enforce the decisions or recommendations of the board upon the subject.
The present law upon the subject is found in sections 161 and 162 *122of the Railroad Law (Chap. 565, Laws of 1890), which are as follows :
“ § 161. * * * If in the judgment of the board, after a care-, ful personal examination of the same, it shall appear that repairs are necessary upon any railroad in the State, or that any addition to the rolling stock, or any addition to or change of the station or station houses, or that additional terminal facilities shall be afforded, or that any change of the rates of fare for transporting freight or passengers or in the mode of operating the road or conducting its business is reasonable and expedient in order to promote the security, convenience and accommodation of the public, the board shall give notice and information in writing to the corporation of the improvements and changes which they deem to be proper, and shall give such corporation an opportunity for a full hearing thereof, and if the corporation refuses or neglects to make such repairs, improvements and'changes within a reasonable time after such information and hearing, and fails to satisfy the board that.no action is required to be taken by it, the board shall fix -the time within which the same shall be made, which time it may extend. It shall be the duty of the corporation, person or persons owning or operating the railroad to comply with such decisions and recommendations of the board as are just and reasonable. If it fails .to do so, the board shall present the facts in the case to the Attorney-General for his -consideration and action, and shall also report them in its annual or in a special report to the Legislature.
. “ § 162. * * * No examination, request or advice of the board, nor any investigation or report made by it, shall have the effect to "impair, in any manner or degree, the legal rights, duties or obligations of any railroad corporation, or its legal liabilities for the consequence of its acts, or of the neglect or mismanagement of any of its agents or employees. The Supreme Court at Special Term shall have power, in its discretion, in all cases -of decisions and recommendations by-the board which are just and reasonable to compel compliance therewith by mandamus, subject to appeal to the General Term and the Court of Appeals, and upon such appeal the General Term and the Court of Appeals may review and reverse upon the facts as well as the law.”
It will be observed that in section 161 the duty is imposed upon *123the corporation of complying with such decisions and recommendations of the board as are just and reasonable. There was nó such provision in the former law. The last clause of section 162 is also' new. These provisions were undoubtedly intended to remedy the defects in the former law and did, I think, accomplish that purpose. The question whether the action of the board was just and reasonable could be contested. Subject to that the obligation of the corporation was fixed. It is suggested that, by reason of the 1st clause of section 162, there could not be any increase of duty or obligation upon the corporation by reason of any act of the board. Whatever effect may be given to that clause, it should not be construed to nullify the other provisions of, the same and prior section. No such intention can be attributed tó the Legislature. It should rather be held that the decisions and recommendations, which the corporation was directed to comply with and the court empowered to enforce, were not within the purview of the 1st clause of section 162. Statutes are to be construed so as to give effect, if possible, to all of their provisions.
No question is made as to the power of the Legislature. As said in the case.in 104 New York at page 66, the Legislature may, by general law, if it be deemed expedient, give force and efficacy to the determination of the commissioners.
Nor is there any delegation of legislative power. (Railroad Commrs. v. Portland & Oxford Cent. R. R. Co., 63 Maine, 269; People v. Long Island R. R. Co., 134 N. Y. 506; 6 Am. & Eng. Ency. of Law [2d ed.], 1029,1030, and cases cited.)
The board was dealing with the management and administration of the road in the interest of the public, and for its security and accommodation. In behalf of and for the State, it had general supervision of all railroads. It was specially directed to see whether “ any addition to or change of. the station or station houses ” was reasonable and expedient in order to promote the security and convenience of the public. It is not necessary to here determine whether the board had any right to establish a station where none previously existed. The question here is whether, at an established station, there should be suitable accommodation, for freight as well as for passengers. The question was, I think, within the scope of the power of the board.
*124It is suggested that the buiden of proof rested on the People to establish the justice and reasonableness of the action of the board. The trial court seems to have proceeded on that basis, and the question, therefore, is not important here. The referee, upon all the evidence, found and decided that the action of the board, sought to be enforced, was just and reasonable. This conclusion upon the facts should, we think, be, sustained.
■ It is suggested that the recommendation of the board is too indefinite to be enforcible by mandamus. ETo question of this kind was raised on the motion for the writ, or in the answer to the'alternative writ. On the contrary, it was expressly stated that the refusal to comply with the order of the board was-put on the ground that the requirement was not just and reasonable. Evidently, the defendant clearly understood what it was required to do. (People ex rel. Henry v. Nostrand, 46 N. Y. 375.) There was practically no uncertainty as to what kind of a freight house should be built, or what would be adequate for that place, if one was to be built. The issue was whether there should be any at all; and the position of the defendant was that the people of the village of West Troy were, in fact, furnished with sufficient and reasonable freight accommodations at the station in the adjacent village of Green Island.
We find no good ground for reversal of -the judgment.
All concurred, except Putnam, J., not sitting.
• Judgment affirmed, with costs.